United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1927
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Jose Ruiz, Jr.

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                          Submitted: September 5, 2014
                           Filed: September 24, 2014
                                 [Unpublished]
                                 ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Jose Ruiz directly appeals after the district court1 revoked his supervised
release and sentenced him within the revocation Guidelines range to 37 months in

      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
prison. Ruiz’s counsel has moved to withdraw, and has filed a brief arguing that
Ruiz’s sentence is substantively unreasonable.

       Upon careful review, we conclude that the within-Guidelines-range revocation
sentence was not substantively unreasonable. See United States v. Petreikis, 551 F.3d
822, 824 (8th Cir. 2009) (applying presumption of substantive reasonableness to
revocation sentence within Guidelines range); see also United States v. Growden, 663
F.3d 982, 984 (8th Cir. 2011) (per curiam) (revocation sentence is reviewed for
substantive reasonableness under deferential abuse-of-discretion standard). Counsel
notes in the brief that Ruiz believes the district court judge should have recused
himself, but nothing in the record indicates that a sua sponte recusal was warranted.
See United States v. Melton, 738 F.3d 903, 905-06 (8th Cir. 2013) (discussing plain-
error review of recusal issues raised for first time on appeal).

       Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw, subject to counsel informing Ruiz about procedures
for seeking rehearing or filing a petition for certiorari.
                       ______________________________




                                         -2-